RUMSEY, J. (concurring).
While I concur fully in the opinion ■of Mr. Justice INGRAHAM in this case, I cannot resist referring to certain facts which I think completely answer the claim of the plaintiff, upon his own theory of the case. His claim is, as I understand it, that he is not bound by the syndicate agreement, and that his rights are not to be tested by what is contained therein. In that, claim I do not at all concur, but, if it be allowed, I do not think that it betters his condition. By the syndicate agreement he was entitled to share in the proceeds of the transaction in the proportion which $650,000 bears to $15,000,000. If the amount actually -contributed furnishes the basis of the division, his share, of course, would be the proportion which the amount of hi's actual contribution bears to the sum of $8,700,000, which is the amount of the -cost and expense of the transaction. That actual contribution was not $650,000, but considerably less. The' stocks which he deposited with the syndicate, if figured at a price of 175, amount to something over $630,000. Adding to that the amount allowed to him because some of the stocks had cost him more than 175, and the full amount of his contribution is about $650,000. But for those •stocks the syndicate, was actually called upon to pay out all the money which the plaintiff owed upon' them, and a large" sum to Benedict, and in addition about $15,000 to make the plaintiff good for the excess over 175 paid by him on some of the stock, and $25,000 *95to pay Sheldon for his commissions. The whole amount of those .payments was nearly $460,000; and to ascertain, therefore, the actual amount of the plaintiff’s contribution, those payments must be deducted from the sum of $650,000, which^was the price of his stock. If that be done, it will be seen that his actual contribution was only about $200,000. So, if the syndicate agreement is to be abandoned, and the amount received by the pool is to be distributed in strict proportion to the actual instead of the estimated amount of the contributions, the plaintiff’s share, instead of being the proportion which $650,000 bears to $15,000,000, would be that which $200,000 bears to $8,700,000.